           Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 1 of 26




                    IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF NEW YORK
                                White Plains Division

                                                    NO. 21-cv-00170-NSR
RICHARD O’CONNELL,
                                                    SECOND AMENDED COMPLAINT FOR
                               Plaintiff,           VIOLATIONS OF USERRA AND DEMAND
v.                                                  FOR JURY TRIAL

TOWN OF BEDFORD; AND MELVIN                         EXEMPT FROM FILING FEES UNDER TO
PADILLA AND MICHAEL CALLAHAN,                       38 U.S.C. § 4323(h)(1)
INDIVIDUALLY,

                              Defendants.

                                            COMPLAINT

       Plaintiff, Richard O’Connell (“Plaintiff” or “Sergeant O’Connell”), by and through his

undersigned attorneys, brings this Second Amended Complaint against the Town of Bedford,

Melvin Padilla, and Michael Callahan (collectively, hereafter “Defendants”), and alleges as

follows:

                              I. NATURE OF THIS ACTION

       1.      This is a civil action brought pursuant to the Uniformed Services Employment and

Reemployment Rights Act of 1994, 38 U.S.C. §§ 4301 - 4335 (“USERRA”). Defendants willfully

violated Sergeant O’Connell’s USERRA rights: first, by denying him his benefits of employment

based on his military service obligation, and, second by retaliating against him because he

exercised his USERRA rights.      Sergeant O’Connell seeks his lost wages and benefits, an

injunction, as well as liquidated damages for Defendants’ willful USERRA violations.

                            II. JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 38

U.S.C. § 4323(b).


                                                1
             Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 2 of 26




        3.       The United States District Court for the Southern District of New York is a proper

venue for this action under 38 U.S.C. § 4323(c)(2), because Defendants are a municipal entity that

maintain a place of business in this judicial district. Additionally, venue is proper under 28 U.S.C.

§ 1391(b) because the events giving rise to this action occurred in this district.

        4.       This action arose in Westchester County, New York, at the Town of Bedford;

therefore, pursuant to local rules this action should be assigned to the White Plains Division.

        5.       All statutory conditions precedent to the initiation of this lawsuit have been

fulfilled.

                                         III. PARTIES

        6.       Defendant, Town of Bedford, is a municipal agency that maintains a place of

business at 321 Bedford Road, Bedford Hills, New York, 10507.

        7.       At all times relevant to this lawsuit, Defendant, Town of Bedford employed,

managed and controlled Sergeant O’Connell’s employment opportunities, including the payment

of wages for work performed, and promotion.

        8.       For the purposes of 38 U.S.C. §§ 4303(4), 4323(i) of USERRA, Defendant, Town

of Bedford is a private employer.

        9.       Defendant, Melvin Padilla is the Chief of the Town of Bedford Police Department

(“TBPD”).

        10.      Defendant, Melvin Padilla is Sergeant O’Connell’s ultimate supervisor.

        11.      Defendant, Melvin Padilla is a person who controls Sergeant O’Connell’s

employment opportunities, including, but not limited to, deciding and recommending promotions,

controlling work hours, denying overtime and restricting the location of Sergeant O’Connell’s

work.


                                                  2
        Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 3 of 26




       12.     Defendant, Michael Callahan was, at all times relevant to this lawsuit, a Police

Lieutenant for the Town of Bedford.

       13.     Defendant, Michael Callahan is Sergeant O’Connell’s supervisor.

       14.     Defendant, Michael Callahan is a person who controls Sergeant O’Connell’s

employment opportunities, including, but not limited to, recommending promotions, controlling

work hours, denying overtime and restricting the location of Sergeant O’Connell’s work.

       15.     For the purposes of 38 U.S.C. §§ 4303(4), 4323 of USERRA, each of the above-

named individual Defendants are a private employer.

       16.     Sergeant O’Connell maintains a residence in Westchester County, New York.

       17.     Sergeant O’Connell is employed with TBPD as a police sergeant.

       18.     Sergeant O’Connell’s military service periods while employed with TBPD do not

exceed five years.

       19.     Sergeant O’Connell’s records for active duty reflect honorable service to the United

States of America.

                                         IV. FACTS

       a.     History of Anti-military Animus at TBPD

       20.     In June 2011, Mr. O’Connell served as a police officer with the Larchmont Police

Department.

       21.     At approximately the same time Mr. O’Connell applied for a police officer position

at the nearby Town of Bedford Police Department (hereinafter “TBPD”).

       22.     Mr. O’Connell interviewed for the TBPD position on July 1, 2011.

       23.     During the July 1, 2011 interview, Sergeant O’Connell mentioned a pending

possible deployment with his Army National Guard unit.


                                                3
         Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 4 of 26




       24.     On October 6, 2011, Mr. O’Connell received an email from Detective Joseph

Comunale.

       25.     Detective Joseph Comunale was the background investigator for Mr. O’Connell’s

employment application.

       26.     Detective Joseph Comunale’s email stated that Mr. O’Connell’s background check

was complete and “in the chief’s hand.”

       27.     However, in mid-November, 2011, Larchmont PD Sergeant (Glenn Carney)

notified Mr. O’Connell that the reason the TBPD did not hire O’Connell was because the TBPD

“…won’t hire someone who is about to deploy.”

       28.     Sgt. Carney then suggested that Mr. O’Connell contact the TBPD directly to advise

them that his deployment was voluntary.

       29.     The next day O’Connell called TBPD Police Chief Hayes and advised him that he,

O’Connell, was awaiting TBPD's hiring decision before making a decision to volunteer for a

deployment.

       30.     Chief Hayes stated that he was under the impression that O’Connell was

definitively deploying.

       31.     Chief Hayes then stated that he would check on the background investigation status.

       32.     Mr. O’Connell was immediately processed for hiring within days of this call.

       33.     On November 30, 2011, TBPD initiated a request to transfer Mr. O’Connell from

Larchmont Police Department to TBPD.

       34.     On December 23, 2011, Westchester County Human Resources approved the

transfer request.

       35.     On February 1, 2012, Mr. O’Connell began working for TBPD.


                                                4
            Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 5 of 26




        36.     In the Fall of 2012, Mr. O’Connell met an Air National Guard recruiter regarding

the process of reenlisting/transferring services prior to his current military contract expiration.

        37.     Shortly thereafter, Mr. O’Connell was on duty at TBPD and speaking with a

coworker, Jon Evans, about O’Connell’s intention to reenlist.

        38.     Sgt. Melvin Padilla overheard the conversation.

        39.     Sgt. Melvin Padilla interjected: “if you're still in the military at the time promotions

come around, it's not going to look good for you".

        40.     Fearing the repercussions Sgt. Padilla signaled, Mr. O’Connell halted his efforts to

reenlist.

        41.     In November of 2013, Mr. O’Connell was working with a Detective Sergeant,

Thomas Diebold.

        42.     Detective Sergeant Diebold was Det. Joseph Comunale’s supervisor during

O’Connell’s background and hiring investigation.

        43.     Detective Sergeant Diebold was responsible for reviewing all background

investigations with the Chief of Police upon completion.

        44.     Mr. O’Connell was aware that Detective Sergeant Diebold was responsible for

reviewing all background investigations with the Chief of Police upon completion.

        45.      O’Connell asked Sergeant Diebold if his military service had been a roadblock in

the decision to hire him.

        46.     Laughing, Sergeant Diebold stated: "I have to plead the fifth on that one; it was

definitely a hot topic."

        47.     On September 2, 2015, O’Connell (hereinafter Sergeant O’Connell) was promoted

to the police rank of Sergeant.


                                                   5
         Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 6 of 26




        48.       On or around March 2018, Sergeant O’Connell was approved by the Coast Guard

for enlistment into the Coast Guard Reserve.

        49.       In May 2018, now “Chief” Padilla received a background questionnaire from the

FBI regarding Sergeant O’Connell’s military security clearance.

        50.       Chief Padilla then asked O’Connell: “What’s this investigation for?”

        51.       Sergeant O’Connell explained that he was in the process of reenlisting for

approximately 2 years, the questionnaire was sent to multiple persons, and it is one of the last steps

to reenlisting.

        52.       Chief Padilla verbally reprimanded Sergeant O’Connell for “not advising him of

this sooner.”

        53.       In fear of Chief Padilla again attempting to sabotage his reenlistment efforts,

Sergeant O’Connell advised his military recruiter that there is a possibility that Chief Padilla may

hinder the background investigation in an attempt to stop Sergeant O’Connell from reenlisting.

        54.       At this same time, Lt. Andrew Bellantone received an identical questionnaire

because he had been listed as a previous supervisor for Sergeant O’Connell.

        55.       Lt. Bellantone informed Sergeant O’Connell that he had been questioned by Padilla

as to why he received a questionnaire as well.

        56.       Lt. Bellantone advised Sergeant O’Connell that he was uncomfortable completing

the form out of fear of reprimand from Chief Padilla.

        57.       On approximately June 19, 2018, Lt. Bellantone, a former Coast Guard member

himself, and who, on July 19, 2016, had written a positive letter of recommendation for Sergeant

O’Connell’s initial attempt to enlist in the Coast Guard, advised Sergeant O’Connell that he was




                                                  6
         Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 7 of 26




uncomfortable using his previous letter of recommendation identifying himself as a Bedford Police

Department member, out of fear of reprimand by Chief Padilla.

        58.     In June 2018, Sergeant O’Connell received orders for Coast Guard training, and

immediately emailed notice to his supervisor, Lt. Callahan.

        59.      In July 2018, Sergeant O’Connell took leave to attend initial training with the

Coast Guard.

        60.     On or about August 10, 2018, Sergeant O’Connell returned to work at TBPD.

        61.     On or about August 10, 2018, Lt. Callahan directed Sergeant O’Connell to direct

all military leave requests to his attention.

        62.     On or about September 17, 2018, Lt. Vincent Gruppuso also emailed Sergeant

O’Connell, instructing Sergeant O’Connell to also include him in all notifications of military duty.

       b. Denial of the Benefit of Employment; the Opportunity to Select Work Hours or
Location of Employment.

        63.     TBPD police officers enjoy a collectively bargained benefit that allows the officers

the opportunity to select work hours or location of employment by allowing an officer to “swap”

shifts with another member of equal rank.

        64.     Lt. Callahan handled police officer scheduling and leave requests, among other

things, which are granted, when necessary, in conjunction with Chief Padilla’s approval.

        65.     Shift swap requests can be made as far as 60 days in advance of the date(s)

requested.

        66.     Shift swap requests are always approved upon receipt.

        67.     Shift swap requests are even approved up to the date requested.

        68.     If an officer swaps shifts, that officer receives regular pay, even if the officer works

overtime because of the swap.

                                                   7
         Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 8 of 26




        69.     Not paying overtime works to the advantage of the TBPD.

        70.     In October of 2018, Sergeant O’Connell submitted shift swap requests with two

other Sergeants.

        71.     The shift swap requests were not approved upon receipt.

        72.     On or about November 4, 2018, Sergeant O’Connell provided Lt. Callahan with

verbal notice of his upcoming monthly military drill dates.

        73.     Lt. Callahan directed Sergeant O’Connell to provide documentation to prove his

drill obligation.

        74.     Sergeant O’Connell explained to Callahan that no such documentation exists for

short term military duty.

        75.     On or about November 14, 2018, the above-mentioned shift swaps were still not

approved.

        76.     A fellow sergeant informed Sergeant O’Connell that Lt. Callahan told him that he

is withholding approval for Sergeant O’Connell’s shift swap requests because Sergeant O’Connell

is in the military, and Lt. Callahan wants to ensure that he will be there for the dates in question.

        77.     Sergeant O’Connell immediately inquired with Lt. Callahan about the decision to

withhold approval for the shift swap requests.

        78.         Sergeant O’Connell advised Lt. Callahan that treating him with any form of bias

based on military obligations is against the law.

        79.     Nevertheless, Chief Padilla later ratified this decision to withhold approval for the

shift swap requests.




                                                    8
         Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 9 of 26




       80.     In fact, a month later, on December 19, 2018, Chief Padilla told Sergeant O’Connell

that Lt. Callahan decided to withhold the shift change requests until 7 days prior to the requested

change, to ensure that Sergeant O’Connell was not on military leave for that date.

       81.     Citing USERRA, Sergeant O’Connell advised Chief Padilla it is discriminatory to

withhold a benefit of employment based on military service obligation.

       82.     Chief Padilla responded: “Well you are the only one in the military.”

       83.     Sergeant O’Connell also explained to Chief Padilla that withholding shift changes

until the week prior, puts Sergeant O’Connell at a significant disadvantage with his peers because

they will no longer want to swap shifts with him if doing so requires his peers to not receive

approval until a week prior.

       84.     The meeting between Chief Padilla and Sergeant O’Connell continued for nearly

three hours.

       85.     As directed, from January to August 2019, Sergeant O’Connell continued to notify

Lt. Callahan of his upcoming military leave dates via email.

       c.      Demanding Documentation in Contravention of USERRA.

       86.     On October 23, 2019, Lt. Callahan emailed Sergeant O’Connell and demanded

documentation for all military duty dating back to January 2019.

       87.     Sergeant O’Connell responded by email and explained, again, that he does not

receive formal documentation of regular drills, because that documentation is primarily only issued

for schools or extended training.

       88.      On December 31, 2019, Sergeant O’Connell sent Lt. Callahan an email providing

notice of his January military duty dates.




                                                9
        Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 10 of 26




        89.     On January 14, 2020, Lt. Callahan emailed Sergeant O’Connell, stating in pertinent

part: "As stated earlier – We need some type of documentation that you attended. You receiving a

text and us getting an email is not sufficient."

        90.     On January 17, 2020, Sergeant O’Connell returned to work and read the above

email message from Lt. Callahan.

        91.     Sergeant O’Connell immediately went to speak with Chief Padilla.

        92.     Sergeant O’Connell explained to the chief that he has already explained to Lt.

Callahan that, there is no such thing as formal orders for short term military duty.

        93.     Citing 38 U.S.C. § 4312(f)(1) and 20 C.F.R. § 1002.121, Sergeant O’Connell

further explained that a servicemember is not required to provide documentation to an employer

for periods of service under 30 days.

        94.     Also citing USERRA (38 U.S.C. 4312(a)(1), 20 C.F.R. § 1002.85(c)), Sergeant

O’Connell further explained that not only was an email notification sufficient, but a verbal notice

alone is sufficient as well.

        95.     Chief Padilla dismissed Sergeant O’Connell’s legal citations and said there is no

such law.

        96.     The meeting lasted nearly two hours, while Sergeant O’Connell defended his

USERRA rights and cited the law of USERRA.

       d. TBPD Discriminated and Retaliated Against Sergeant O’Connell because he
Exercised his Rights Under USERRA.

        97.     On January 19, 2020, Sergeant O’Connell filed a DOL/VETS USERRA complaint.

        98.     On January 20, 2020, Sergeant O’Connell notified Chief Padilla and Lt. Callahan

of his USERRA complaint with the DOL



                                                   10
        Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 11 of 26




       99.     Sergeant O’Connell provided Chief Padilla and Lt. Callahan with the specific

sections of USERRA that applied to their actions.

       100.    From that point forward, Sergeant O’Connell was made the target of additional

scrutiny by his supervisors.

       101.    On January 20, 2020, Sergeant O’Connell notified Chief Padilla and Lt. Callahan

that the demands for military documentation violated USERRA.

       102.    On January 22, 2020, Lt. Gruppuso called Sergeant O’Connell into his office and

stated in pertinent part: “I know exactly what’s going on with you and I’m not involved.”

       103.    Lt. Gruppuso then proceeded to verbally reprimand Sergeant O’Connell for an

insignificant call in December 2019.

       104.    Lt. Gruppuso also denied Sergeant O’Connell’s request to teach at Rockland

County Police Academy, which he had done several times before without issue.               This cost

Sergeant O’Connell several hours of overtime.

       105.    Lt. Gruppuso handed O’Connell a personnel evaluation for 2019.

       106.    The evaluation was full of negative comments, including a discussion of a

contractual language dispute and an alleged “policy violation” for a policy that was not in existence

at the time of the alleged incident.

       107.    Sergeant O’Connell refused to sign the untruthful evaluation.

       108.    On or about January 22, 2020, Sergeant O’Connell filed a grievance against Chief

Padilla regarding the TBPD’s Military Leave General Order that, in contradiction of USERRA,

requires documentation from the servicemember for periods of service that do not exceed 30 days.

In contravention of USERRA, the policy states:




                                                 11
         Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 12 of 26




         Military Leave

            1. A member requesting Military Leave shall submit the receipt of
            military orders to report to the appropriate Division Commander.
            Military Leave shall be granted in compliance with section 242.5 of the
            New York State Military Law.           The Administrative Division
            Commander shall complete the appropriate entry in the department
            Electronic time and attendant system.

         109.    Chief Padilla ignored the grievance entirely.

         110.    On or about February 3, 2020, in accordance with the grievance procedures

outlined in the Town of Bedford and Police Benevolent Association Collective Bargaining

Agreement (CBA), Sergeant O’Connell delivered the grievance to the office of Town Supervisor

Chris Burdick.

         111.    The grievance was then to be presented to the Town Board for review in

accordance with the CBA.

         112.    On or about February 14, 2020, Sergeant O’Connell called Mr. Burdick and

inquired whether any additional information was required to process the grievance.

         113.    Mr. Burdick responded that he did not require any further information.

         114.    To this date, Sergeant O’Connell has not received any response regarding this

grievance, and the policy has not been changed.

         115.    At about the same time, in direct violation of the Town of Bedford’s workplace

violence policy, the members of the department administrative staff began ignoring Sergeant

O’Connell’s routine requests and calls for and work-related assistance.

         116.    From June 10 to July 2, 2020, Sergeant O’Connell attended training with the Coast

Guard.




                                                  12
        Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 13 of 26




        117.      On July 8, 2020, Chief Padilla called Sergeant O’Connell into his office. Chief

Padilla issued Sergeant O’Connell a written reprimand for not entering a call for service on April

24, 2020.

        118.      Sergeant O’Connell informed Lt. Gruppuso about the call for service at the time it

occurred.

        119.      Lt. Gruppuso specifically instructed Sergeant O’Connell that there is nothing to

do with the call.

        120.      Sergeant O’Connell explained to Chief Padilla that no call was generated

specifically because of Gruppuso’s comment that “there was nothing to it.”

        121.      Chief Padilla ignored the facts and issued Sergeant O’Connell the first formal

reprimand and punishment in O’Connell’s 12-year career.

        122.      Chief Padilla imposed the harshest punishment he has ever dealt to a Bedford

police officer.

        123.      Chief Padilla prevented Sergeant O’Connell from working any overtime for 30

days.

        124.      This rarely imposed punishment has previously been applied to only very serious

offenses, including showing up to work drunk, showing up to work drunk and driving a patrol

car, refusing to attend a call for a dying toddler, and lying about being on-scene.

        125.      On August 19, 2020, Sergeant O’Connell received a notice of active-duty orders

from the Coast Guard.

        126.      The orders directed Sergeant O’Connell to begin military service on September 1,

2020.




                                                  13
         Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 14 of 26




         127.   Sergeant O’Connell immediately sent an email notifying Lt. Callahan of the

military orders.

         128.   Lt. Callahan responded: “received.”

         129.   On August 22, 2020, Sergeant O’Connell returned from an out of state trip from a

state with mandatory 14-day quarantine.

         130.   Sergeant O’Connell was placed into a self-quarantine related to Covid-19

precautions.

         131.   On September 1, 2020, Sergeant O’Connell started active duty with the Coast

Guard.

         132.   On September 2, 2020, Sergeant O’Connell received a telephone call from the

Bedford Police Union attorney, John D’Alessandro, advising him that the Town of Bedford’s

attorney, Jaclyn Goldberg had contacted him and stated “they received Sergeant O’Connell’s

military orders and will be following the law”.

         133.   D’Alessandro further explained to Sergeant O’Connell that he would not receive

pay, would lose his health and dental insurance, and the town would probably not provide him a

holiday check in accordance with the CBA.

         134.   As a sergeant with the TBPD, Sergeant O’Connell held many administrative duties

and responsibilities, including being the lead administrator for several police operational systems.

         135.   Accordingly, on September 3, 2020, Sergeant O’Connell directed his attorney to

deliver a listing of administrative “turn-over” instructions to the Department so that the

department had easy access to the systems Sergeant O’Connell administered.

         136.   In response, the TBPD’s attorney, Jaclyn Goldberg stated:

                The Town and I are aware that Sgt. Rich O’Connell submitted active
                duty military orders covering the period of September 1, 2020

                                                  14
        Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 15 of 26




               through and including February 27, 2021. Your below email seems
               to suggest that the Police Department attempted to communicate
               and/or impose work related obligations on Sgt. O’Connell since his
               departure on September 1st. It is my understanding that such is not
               the case and that the Police Department has no intention to attempt
               to communicate and/or impose work related obligations on Sgt.
               O’Connell while he is away on active duty. Since my client has
               no intention of contacting Sgt. O’Connell during his military duty,
               it will not be necessary for me to contact you in the future for any
               reason. If things change, I’ll be sure to let you know.

       137.    On September 9, 2020, Sergeant O’Connell submitted paid leave requests through

the TBPD’s attorney.

       138.    Because Chief Padilla was now aware that Sergeant O’Connell is represented by

an attorney, Chief Padilla began a new campaign of discrimination and retaliation.

       139.    First, on September 14, 2020, Sergeant O’Connell was informed by a coworker that

Chief Padilla and Lt. Callahan would not be enforcing previously approved swaps Sergeant

O’Connell had made with other Sergeants.

       140.    These Sergeants were working for Sergeant O’Connell without the accompanying

monetary compensation for Sergeant O’Connell.

       141.    Consequently, Sergeant O’Connell worked over $1,000 of overtime for free.

       142.    Second, rather than honor Sergeant O’Connell’s paid leave requests, on September

14, 2020, in direct contravention of 38 U.S.C. § 4316(d), the TBPD denied Sergeant O’Connell’s

requests.

       143.    Further, despite Ms. Goldberg’s assurances not to require work related

responsibilities or to communicate with Sergeant O’Connell (supra), Ms. Goldberg also responded

to Sergeant O’Connell’s paid leave requests, stating:

               While I understand that you previously informed me that you
               represent Rich O'Connell (“Sgt. O’Connell”) with regard to his
               USERRA rights, Sgt. O’Connell has not notified the Chief of Police,

                                               15
        Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 16 of 26




               or any Command Officer, that you are authorized to speak on his
               behalf (when appropriate).

       144.    On September 14, 2020, Sergeant O’Connell notified Chief Padilla (and cc’d the

TBPD attorney and his own attorney) stating that he is very busy while engaged in his military

duties, that his attorney is authorized to speak on his behalf with regard to any matter of

employment, to wit:

               Chief,

               I am very busy while on military duty. Accordingly, I directed my
               attorney to provide notice to the department through its attorney of
               the dates that I intend to use paid leave while I’m in military
               service. Those requests were apparently denied, and
               the town’s attorney now tells us that I must communicate directly
               to you that I have designated Mr. Jarrard to speak on my behalf.

               Therefore, I designate, my attorney, Thomas G. Jarrard, JD/MBA to
               communicate with the town, police department or your attorneys on
               my behalf regarding: my requests for paid leave while on military
               duty, other benefits of employment, any other employment or
               military related matter, for the purposes of giving notices to the
               department, and regarding my availability to return to work.

               Mr. Jarrard has already provided your attorney the dates of my leave
               requests.

               If you have any questions or concerns while I am on military duty,
               have your attorney contact Thomas Jarrard, cc’d here.

       145.    Third, on September 15, 2020, Ms. Goldberg responded in a 4-page single spaced

letter stating that while Sergeant O’Connell is on active duty, he must submit his requests directly

to the Chief or other commander via telephone, email or U.S. mail.

       146.    On September 15, 2020, as requested in Ms. Goldberg’s letter, Sergeant O’Connell

emailed Chief Padilla directly regarding his paid leave requests.

       147.    Fourth, rather than honor Sergeant O’Connell’s paid leave requests, and despite the

assurances and instructions from the TBPD attorney, Chief Padilla, responded, stating that, rather

                                                16
        Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 17 of 26




than the direct email request that O’Connell provided (supra), Sergeant O’Connell must now

access the department’s personnel systems to request paid leave.

       148.    Sergeant O’Connell’s paid leave requests were still denied.

       149.    As a consequence of the denial of those paid leave requests, Sergeant O’Connell

and his family lost their dental coverage, because Sergeant O’Connell had no paid hours during

the month.

       E. Denial of Promotions.

       150.     In October 2019, Sergeant O’Connell took a Lieutenant Promotion test with four

other officers. Sergeant O’Connell placed number one on the resulting Lieutenant Promotion List,

Sergeant O’Connell was number two on the previous Lieutenant Promotion List.

       151.    On December 1, 2020, Sergeant O’Connell attended a “chief’s interview” for

promotion to both, Detective Sergeant and Lieutenant.

       152.    The meeting was held via Zoom by Chief Padilla, and Lieutenants Callahan,

Bellantone and Gruppuso.

       153.    Chief Padilla, makes recommendations to the Town Board for lieutenant promotion

purposes.

       154.    Chief Padilla, is the only decision maker with regard to promotion to Detective

Sergeant.

       155.    Under the Westchester County Police Act, any detective (including detective

sergeant) position, is appointed only by the police chief, who may revoke that appointment at any

point in time, with no justification needed, or approval from the town board. Thus, all detectives

across Westchester County work entirely at the will and discretion of their respective police chief.




                                                17
        Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 18 of 26




       156.    On information and belief, Lt. Callahan made a recommendation to Chief Padilla

regarding the promotion to Detective Sergeant.

       157.    On frequent occasions, Chief Padilla has told Sergeant O’Connell that the Town

Board is never going to go against his recommendations.

       158.    Chief Padilla frequently meets privately in executive session with the Town Board

on matters involving personnel and litigation.

       159.    On information and belief, Chief Padilla made recommendation to the Town Board

regarding the lieutenant promotion.

       160.    On December 1, 2020, Sergeant O’Connell also interviewed with the Town Board

for promotion to lieutenant.

       161.    On or about December 18, 2020, Sergeant O’Connell was informed that he had

been passed over for both promotions to Detective Sergeant and Lieutenant, in favor or less

qualified applicants.

       162.    On January 8, 2021, Sergeant O’Connell filed this lawsuit.

       163.    On January 19, 2020, copies of complaint and requests for waivers were delivered

to the Town, Town Supervisor, Town Clerk, the Police Department, and the attorney Ms. Goldberg

via email, and U.S. Mail.

       164.    Thereafter, Sergeant O’Connell began to receive phone calls and messages from at

least six other officers and a dispatcher within the department regarding the lawsuit and the agitated

temperament and demeanor of Lieutenants Callahan, LT Bellantone and Chief Padilla.

       165.    On January 26, 2021, Ms. Goldberg acknowledged receipt of the complaint and

requests for waivers.




                                                 18
        Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 19 of 26




        166.   On February 4, 2021, Sergeant O’Connell sent military leave requests to Lieutenant

Callahan.

        167.   On February 9, 2021, Lieutenant Callahan denied forty hours of paid leave time to

Sergeant O’Connell based on Sergeant O’Connell’s prior use of New York State military leave in

2020.

        168.   On March 2, 2021, Sergeant O’Connell again attended a “chief’s interview” for

promotion to Lieutenant.

        169.   The meeting was held via Zoom by Chief Padilla, and Lieutenants Callahan,

Bellantone and Sikoryak.

        170.   On frequent occasions, Chief Padilla has told Sergeant O’Connell that the Town

Board is never going to go against his recommendations.

        171.   Chief Padilla frequently meets privately in executive session with the Town Board

on matters involving personnel and litigation.

        172.   On information and belief, Chief Padilla made recommendation to the Town Board

regarding the lieutenant promotion.

        173.   On March 2, 2021, Sergeant O’Connell again interviewed with the Town Board for

promotion to lieutenant.

        174.   On or about March 25, 2021, the Town Board announced that it was again passing

over No. 1, Sergeant O’Connell, twice for lieutenant, and promoted number 3 (McGraw) and 4

(Gulick) from the lieutenant list. Both, McGraw and Gulick were Sergeant O’Connell’s prior

subordinates who have a combined time in service as sergeant less than Sergeant O’Connell.




                                                 19
        Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 20 of 26




        175.       Therefore, every sergeant in the department who was junior to Sergeant O’Connell

before the claims arising in this complaint, have been promoted ahead of O’Connell, and he still

remains No. 1 and the only candidate on the lieutenant promotion list.

        176.       As a result of Defendants’ unlawful conduct in violation of USERRA, Sergeant

O’Connell has suffered a loss of earnings and other benefits of employment in an amount to be

proved at trial.

        177.       As a result of Defendants actions, Sergeant O’Connell has had to hire private

counsel to enforce his USERRA rights with respect to his right to civilian employment while

serving on active duty in the Coast Guard Reserve.

        178.       Further, as a result of Defendants’ unlawful conduct and the necessity of this action

to seek a remedy, Sergeant O’Connell fears further retaliation against his employment rights by

Defendants or its managers, directors or employees.

        179.       As such, any employment relationship that Sergeant O’Connell may have enjoyed

with Defendants prior to filing this action is irreparably damaged through no fault of Sergeant

O’Connell.

        180.       Upon information and belief, Defendants are a party to contracts with the United

States and the State of New York which prohibit Defendants from discrimination against veterans

and military service members as further evidence of its knowing and reckless disregard for the

protections afforded a service member under USERRA.

        181.       Upon information and belief, Defendants maintained workplace posters that set

out employer responsibilities under USERRA as required by 38 U.S.C. § 4334.




                                                    20
           Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 21 of 26




          182.   At all times relevant hereto, Defendants had a duty to conduct themselves in

compliance with the law, including USERRA and ensure its managers and agents followed the

Act.

          183.   The above-referenced actions by Defendants, and their agents, breached those

duties.

          184.   Defendants’ alleged reasons for denying Sergeant O’Connell’s proper pay and

benefits of employment are a pretext created to avoid the truth and legal liability.

          185.   At all times relevant to this lawsuit, Defendants were aware of the law of

USERRA.

          186.   Defendants were given multiple notices of the law of USERRA prior to this

lawsuit.

          187.   Defendants are highly trained legal professionals, with experience and immediate

access to the provisions of USERRA, with the support of a sophisticated Human Resources

Department, including immediate access to professional human resources personnel, and

specially trained employment counsel.

          188.   To the extent that Defendants allege application of any agreement that constitutes

any limitation on Plaintiff’s rights under USERRA, it is illegal, null and void, inapplicable and of

no force or effect pursuant to 38 U.S.C. § 4302.

                               V.     VIOLATIONS OF USERRA

                       (COUNT 1 VIOLATION OF 38 U.S.C. § 4302(b))

          189.   Defendants violated 38 U.S.C. § 4302(b) of USERRA, among other ways, by:

          a. Maintaining a military leave policy that violates the provisions of USERRA;




                                                 21
Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 22 of 26




b. Imposing additional employment requirements on Sergeant O’Connell in contravention

     of 38 U.S.C. § 4316(d);

c. Imposing additional employment requirements on Sergeant O’Connell in contravention

     of 20 C.F.R. § 1002.121; and

d. Imposing additional employment requirements on Sergeant O’Connell in contravention

     of 20 C.F.R. § 1002.85(c).

               (COUNT 2 VIOLATION OF 38 U.S.C. § 4311(a))

190.        Defendants violated 38 U.S.C. § 4311(a) of USERRA, among other ways, by:

a. Denying Sergeant O’Connell pay and benefits of employment based on Sergeant

     O’Connell’s obligation to perform military service; and

b.     Imposing additional prerequisites to employment benefits based on Sergeant

     O’Connell’s obligation to perform military service;

               (COUNT 3 VIOLATION OF 38 U.S.C. § 4311(b))

191.     Defendants violated 38 U.S.C. § 4311(b) of USERRA, among other ways, by:

a. Taking adverse employment actions against Sergeant O’Connell following Sergeant

     O’Connell’s complaint to TBPD that TBPD was violating his rights under USERRA;

b. Taking adverse employment actions against Sergeant O’Connell following Sergeant

     O’Connell’s complaint to DOL/VETS that TBPD was violating his rights under

     USERRA; and

c. Denying Sergeant O’Connell proper pay and benefits of employment in retaliation for

     Sergeant O’Connell’s exercise of his rights under USERRA.

d. Denying Sergeant O’Connell’ promotion.

e. Denying Sergeant O’Connell’s February 4, 2021, military leave requests.


                                         22
        Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 23 of 26




                      (COUNT 4 VIOLATION OF 38 U.S.C. § 4316(d))

       192.    Defendants violated 38 U.S.C. § 4316(d) of USERRA, among other ways, by

denying Sergeant O’Connell paid leave.

                 (LIQUIDATED DAMAGES UNDER 38 U.S.C. § 4323(d))

       193.      Sergeant O’Connell is entitled to liquidated damages under 38 U.S.C. § 4323(d)

of USERRA because:

       a. Sergeant O’Connell gave Defendants multiple warnings that their actions violated

           USERRA;

       b. Defendants knew of Sergeant O’Connell’s USERRA rights;

       c. Defendants recklessly disregarded Sergeant O’Connell’s rights and warnings;

       d. Defendants recklessly disregarded the obligations of their own contracts with the

           United States, if any; and

       e. Defendants recklessly disregarded their own posted USERRA workplace notices.

                                VI.     PRAYER FOR RELIEF

       Sergeant O’Connell respectfully prays that judgment be entered against Defendants on

all claims and this Court award the following relief:

       a. Declare that the TBPD military leave policy violates USERRA;

       b. Declare that Defendants violated USERRA § 4302, 4311(a), 4311(b) and 4316(d);

       c. Require that Defendants compensate Plaintiff for any losses of wages or benefits in

           the amount to be proven at trial including back pay, front pay, pre and post judgment

           interest, lost benefits of employment, negative tax consequences of any award,

           liquidated damages, exemplary damages, and punitive damages as provided by law.

       d. Require Defendants to pay Plaintiff liquidated damages in amount to be proven at trial.


                                                23
        Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 24 of 26




       e. Require Defendants to pay Plaintiff’s attorney’s fees, expert witness fees, and costs,

           pursuant to 38 U.S.C. § 4323, and as otherwise provided by law.

       f. Enter an injunction preventing TBPD and the other Defendants from imposing

           additional employment requirements on Sergeant O’Connell in contravention of 38

           U.S.C. § 4316(d); 20 C.F.R. § 1002.121; and 20 C.F.R. § 1002.85(c).

       g. An Order requiring Defendants to include a written statement in Sergeant O’Connell’s

           employment file stating Defendant’s violated Sergeant O’Connell’s USERRA rights

           leading to this litigation, and Order that Defendants must disclose that in all future

           employment inquiries.

       h. Pursuant to Rule 54(c), grant all relief to which Plaintiff is entitled and for such other

           and further relief as this Court deems just and equitable, including injunctive relief to

           preserve Sergeant O’Connell’s benefits of employment and to enjoin future violations

           of the USERRA under 38 U.S.C. § 4323.

                                         JURY DEMAND

       Pursuant to Fed. R. Civ. P. 38 or any similar rule of law, Plaintiff demands a trial by jury

for all causes of action and issues for which trial by jury is available.

       Respectfully submitted this June 17, 2021.




                               Colin M. Downes
                               BLOCK & LEVITON LLP
                               1735 20th St., N.W.
                               Washington, DC 20009
                               Tel: (202) 734-7046
                               Email: colin@blockleviton.com


                                                  24
Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 25 of 26




                THOMAS G. JARRARD, pro hac vice
                LAW OFFICE OF THOMAS G. JARRARD, PLLC
                1020 North Washington Street
                Spokane, WA 99203
                Telephone: 425 239-7290

                ROBERT W. MITCHELL, pro hac vice
                Robert Mitchell, Attorney at Law, PLLC
                1020 North Washington Street
                Spokane, WA 99203
                Telephone:    509-327-2224

                Attorneys for Plaintiff




                                  25
        Case 7:21-cv-00170-NSR Document 43 Filed 06/17/21 Page 26 of 26




                                CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing with the Clerk of the Court using

the CM/ECF system which will send notification of such filing to those who have appeared in

this action.

        Dated this June 17, 2021.



                                       Colin M. Downes
                                       BLOCK & LEVITON LLP
                                       1735 20th St., N.W.
                                       Washington, DC 20009
                                       Tel: (202) 734-7046
                                       Email: colin@blockleviton.com




                                                 26
